Mr. Justice MacLeary
delivered the opinion of the court.
The appellant in this case was convicted of permitting gambling in his house, both in the municipal and the district courts, and sentenced to fine and imprisonment, and, to delay his punishment, took an appeal to this court, without filing any statement of facts or bill of exceptions, or even a brief; and the record on examination shows no fnndaméntal error, so the judgment of the trial court should be in all things confirmed.

Affirmed.

Acting Chief Justice Hernández and Justices Figueras and Wolf concurred.